The plaintiff in error appeals from the judgment of the county court of Tulsa county by petition in error and case-made. It appears, however, that nothing is presented for review by the record in this case, for the reason that the case-made is not authenticated as required by statute (section 5242, Rev. Laws 1910). The case-made appears to have been signed by the trial judge on October 7, 1911, but it was not attested by the clerk, and the seal of the court was not attached thereto, nor was it filed with the papers in the case.
It follows that the appeal must be dismissed on authority ofStallard v. Knapp, 9 Okla. 591, 60 P. 234; Marple v. Farmers'  Merchants' National Bank, 28 Okla. 810, 115 P. 1124; Brooket al. v. United Mine Workers of America, 36 Okla. 106,128 P. 236.
By the Court: It is so ordered.